Exhibit 10.6 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT, dated as of this 19 day of October, 2006, between Capital Resources Solutions, LLC, a North Carolina limited liability corporation (“Seller”), Eugene F. Butler (“Butler”), Rose D. Butler, LaDonna Holleman (“Holleman”), and Resourcing Solutions Solutions, Inc., a Nevada corporation (“Buyer”). WHEREAS, Seller owns a human resource outsourcing organization (“HRO” or the “Business”); and WHEREAS, upon the terms and conditions set forth herein, Seller desires to sell and Buyer desires to purchase certain of the Assets of Seller, relating to the Business; NOW, THEREFORE, in consideration of the premises and mutual agreements, representations, warranties, covenants and understandings hereinafter set forth, the parties hereto agree as follows: SECTION 1 SALE OF ASSETS AND PURCHASE PRICE 1.1Sale and Purchase of Assets.Subject to all of the terms and conditions set forth in this Agreement, on the Closing Date (as defined below), Seller shall sell, assign, transfer, deliver and convey to Buyer, and Buyer shall purchase from Seller, the following properties, rights and assets of Seller, free and clear of all liens, pledges encumbrances or rights of third parties of any kind, directly relating to the Business, except for the Excluded Assets (as hereinafter defined), all as such assets on the Closing Date (such assets are collectively referred to herein as the “Assets”): (a)The right to use the name "Capital Resources Solutions, LLC.” together with all trademarks, trade names and trade logos associated therewith, all of which are set forth on Schedule 1.1 attached hereto; (b)All the rights of Seller with respect to the customer contracts and lists described in Schedule 1.1 (the “Contracts”) and all existing lists, including lists rented or owned by Seller, documents and records of Seller relating to past, present and prospective customers, such lists to be in both printed form and computer media, including source documentation such as qualification files. (c)All the rights of Seller with respect to the contracts set forth on Schedule 1.1; (d)All materials, records and files pertaining to the Seller’s business; -1- (e)All existing promotional materials, market research studies and advertising materials; (f)All tangible property used in the operation of the Business, including, but not limited to all office and computer equipment as described in Schedule 1.1(f); and; (g)All of the goodwill and going concern value relating to the Business. 1.2Excluded Assets.The Assets shall not include, and Buyer acknowledges that there shall be excluded from the Assets, all cash and cash equivalents of Seller, and any assets not described in Section 1.1. 1.3Liabilities Assumed.Buyer does not assume any liabilities of Seller.As a result, Buyer shall not be liable for any liabilities, contracts, agreements or other obligations of Seller, and Seller shall indemnify Buyer against all such liabilities, contracts and other obligations. 1.4Consents and Waivers.To the extent that any of the Assets may not be sold or assigned to Buyer without the consent or waiver of one or more third parties, Seller, between the date hereof and the Closing Date, shall obtain each required consent or waiver in form acceptable to Buyer prior to the Closing (as defined below). SECTION 2 PURCHASE PRICE 2.1Purchase Price and Payment.The purchase price payable for the Assets pursuant to this Agreement shall be as follows: (a)The parties agree that the sole manner of payment for the Assets shall be by way of the payment of commissions based on revenues actually received by Buyer from the Contracts after the Closing Date.There will be no other payments to Seller for the Assets. (b)Buyer shall pay to Seller fifteen percent (15%) of all Administrative Fees received from the Contracts until the amount advanced by Buyer under Section 2.1(d) (iii) is repaid to Buyer (the “Initial Commissions”).Seller agrees that the Initial Commissions shall be paid directly by Buyer to the Internal Revenue Service (“IRS”) and applied to amounts owed to the IRS by Seller (the “IRS Debt”); (c)Only after the amount advanced under Section 2.1(d) (iii) has been repaid and paid in accordance with Section 2.1(b), Buyer shall pay to Seller thirty percent (30%) of all Administrative Fees received from the Contracts thereafter for as long as the Client under such Contracts remain under contract with Buyer. -2- (d)In addition, in the event that any Client of Seller that terminated a client service agreement with Seller prior to the Closing Date, and then executes a client service agreement with Buyer within ninety days of the Closing Date, Buyer shall pay thirty percent (30%) of all Administrative Fees earned on such contracts (the “CRS Client Commissions”) to the following persons: i. The first $5,000 of CRS Client Commissions shall be paid directly to Butler; ii. Any CRS Client Commissions earned after the payments made as described in Section 2.1(d)(i) shall be paid to Butler and Holleman and split equally among them.Buyer shall be responsible only for paying this amount in the form of a joint check made payable to Butler and Holleman; iii. Buyer shall pay to Seller up to Fifty Thousand Dollars ($50,000) to be applied to expenses to wind down the operations of Seller.Buyer shall not be obligated to make any payment as described in this Section 2.1(d) unless Buyer has approved the expenses in writing based on invoices and other written evidence of such expenses. The term “Administrative Fees” shall mean revenue earned and collected by Buyer in excess of all payroll, payroll and other taxes, mandatory contributions, government fees, insurance premiums, commissions, and fees, and any other pass through fees or charges. The term Contracts shall mean client service agreements between a client and Buyer or one of its affiliated companies other that Seller.Notwithstanding this definition of Contracts, Sellers agree that any Administrative Fees received by the Buyer from any contract may be applied as required in Section 2.1 (b). 2.2Closing Costs; Transfer Taxes.Seller and Buyer shall share equally any documentary, transfer taxes and any sales, use, excise, property or other taxes imposed by reason of the transfer of the Assets provided hereunder and any deficiency, interest or penalty assessed with respect thereto. 2.3Provision for Allocation of Purchase Price.The Purchase Price shall be allocated to the Assets as set forth in Schedule 2.3 hereof.Each party agrees to utilize such allocation for all purposes, including federal and state income taxes, and to cooperate with the other parties and comply with any present or future obligations under Section 1060 of the Internal Revenue Code, as amended, including any rules or regulations issued thereunder.The amount of the Purchase Price allocated to any or all of the Assets hereunder shall in no event limit the liability of Seller to Buyer with respect to damages, liabilities or expenses incurred by Buyer due to any breach of any representations, warranties, covenants or agreements made by Seller hereunder. 2.4Adjustments and Prorations.The operation of the Business and the income and expenses attributable thereto shall be allocated such that Buyer and its representatives (after reasonable notice) shall be permitted access to all books, records, billing service reports and other documents necessary or appropriate for the determination of such allocations. -3- To extent that either party pays bills which include expenses which should be the obligation of the other or receive funds which should be the revenue of the other, then that party shall prepare an accounting within ten (10) days of the end of the month in which it pays the bill or receives the funds, either billing the other party or remitting funds, as the case may be. SECTION 3 CLOSING 3.1Closing.The Closing of the transactions contemplated herein (the “Closing”), shall be held 10:00 A.M. Eastern time, on September 30, 2006 (the “Closing Date”) at the offices of Seller in Charlotte, North Carolina, unless the parties hereto otherwise agree in writing. 3.2Documents To Be Delivered.To effect the sale, Buyer and Seller shall, on the Closing Date, deliver all documents required to be delivered pursuant to Section 6 hereof.All instruments and documents to be delivered at the Closing shall be in form and substance reasonably satisfactory to Buyer and Seller. SECTION 4 REPRESENTATIONS AND WARRANTIES OF SELLER As an inducement to Buyer to enter into this Agreement and to consummate the transactions contemplated hereby, Seller hereby makes the following representations and warranties.The term “knowledge” as used in this Section 4 shall mean actual knowledge without independent investigation. 4.1Organization.Seller is a limited liability corporation duly organized, validly existing and in good standing under the laws of the State of North Carolina and has all requisite corporate power and authority to carry on the business in which it is engaged, to own the Assets and to operate the Business in the manner and to the extent that the Assets are presently owned, published and distributed. 4.2Authorization.Seller has all requisite corporate power and authority to execute, deliver and perform this Agreement and all other agreements to be executed and delivered by it hereunder or in connection herewith.The execution, delivery and performance of this Agreement and all other agreements contemplated hereby have been duly authorized, executed and delivered by Seller and are the legal, valid and binding obligations of Seller, enforceable against Seller in accordance with their terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting the rights of creditors generally and by general principles of equity. -4- 4.3No Default.The execution, delivery and performance of this Agreement and such other agreements as are contemplated herein to be executed by Seller do not and will not :(a) conflict with, or (with or without the giving of notice or the passage of time or both) result in a breach of the terms, conditions or provisions of; (b) constitute a default under; (c) result in the creation of any lien, security interest, charge or encumbrance upon the Assets;(d) give any third party the right to accelerate any obligation under, or (e) result in a violation of, the Articles of Organization or Operating Agreement, each as amended to date, of Seller, any law, statute, rule, regulation, order, judgment or decree to which Seller or any Asset is subject, or any contract, agreement, instrument, lease or license which is included in the Assets except that the consents listed on Schedule 4.3 attached hereto must be obtained prior to Closing.Other than the consents listed in Schedule 4.3 hereof, no consents of third parties to the transfer of any of the Assets are required. 4.4Title and Liens.Seller has, and at Closing will deliver to Buyer, good title to all of the Assets, free and clear of all mortgages, liens, easements, encumbrances, equities, claims and obligations to other persons of every kind and character. 4.5Trademarks and Copyrights.Seller possesses all trademarks, service marks, trade names, publishing rights, subscriber lists, and copyrights and trade name, copyright and trademark registrations or applications required to permit and enable it to operate the Business, all of which are included among the Assets sold or assigned hereby and described on Schedule 1.1 hereof except where the failure to possess would not have a material adverse effect on the financial condition of the Business.To the knowledge of Seller, none of the Assets or the Business or any designs, styles, or copyrights relating to the Assets or the Business infringes on any trademarks, copyrights or any other rights of any person.There are no existing or, to the knowledge of Seller, threatened claims of any third party for infringement of the copyrights, trademarks, trade names or trade secrets of others by Seller, for unfair competition or based on the use by or challenging the ownership of, or the right to use by, Seller of the trademarks, trade names or copyrights listed on Schedule 1.1.Seller has not granted any license, franchise or permit to any person or entity to use any of the trademarks, trade names, or copyrights listed on Schedule 1.1. 4.6Compliance With Laws.To the knowledge of Seller, Seller has complied and is in compliance with all laws regulations, orders, writs, judgments, injunctions and decrees of all applicable jurisdictions and governmental authorities, departments, commissions, boards, bureaus, agencies and instrumentalities applicable to the ownership of the Assets or operation of the Business. 4.7Litigation.Except as set forth in Schedule 4.7 attached hereto, there is no suit, action, administrative proceeding, arbitration or other proceeding or governmental investigation pending or, to the knowledge of Seller, threatened, against Seller pertaining to the Business or the Assets. None of the Assets or the Business is subject to any judgment, order or decree entered in any lawsuit or proceeding. -5- 4.8No Consents.No order, permission, consent, approval, license, authorization, registration, or validation of, or filing with, notice to, or exemption by, any governmental authority, commission, board or agency is required to authorize, or is required in connection with, the execution, delivery or performance by Seller of this Agreement or any of the other contracts or agreements to which Seller is a party. 4.9Contracts and Commitments.Except as set forth in Schedule 4.9 attached hereto: (a)All of the Seller’s agreements disclosed on Schedule 1.1 are assignable or transferable to Buyer without the consent or approval of a third party (or such consent and approval has been, or will be, obtained prior to the Closing Date), and the assignment thereof to Buyer shall not affect the terms or enforceability thereof or give rise to any right of termination whatsoever; (b)To the knowledge of Seller, Seller is not in default, nor is there any basis for any claim of default, under any contracts made or obligations owed by Seller that are being transferred or assigned to Buyer hereunder, and all such contracts are in full force and effect and are valid and enforceable; and (c)Seller has heretofore delivered to Buyer true and correct copies of all contracts, licenses, leases, agreements and commitments listed on Schedule 1.1. 4.10Material Statements.No representation or warranty of Seller in this Agreement, nor any written statement, schedule or certificate furnished to Buyer pursuant hereto, contains or will contain any untrue statement of a material fact or omits or will omit to state any material fact necessary to make the statements contained herein or therein not misleading or necessary to provide Buyer with accurate information as to the Business. SECTION 5 REPRESENTATIONS AND WARRANTIES OF BUYER The Buyer hereby makes the following representations and warranties: 5.1Organization.Buyer is a corporation duly organized and validly existing under the laws of the State of Nevada, with all requisite corporate power and authority to own or lease its properties and assets and to carry on the Business. 5.2Authorization.Buyer has all requisite corporate power and authority to execute, deliver and perform this Agreement and all other agreements to be executed and delivered by it hereunder or in connection herewith.The execution, delivery and performance of this Agreement and all other agreements contemplated hereby have been duly authorized, executed and delivered by Buyer and are the legal, valid and binding obligations of Buyer, enforceable against Buyer in accordance with their terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium or other laws affecting the rights of creditors generally and by general principles of equity. -6- 5.3No Default.The execution, delivery and performance of this Agreement and such other agreements as are contemplated herein to be executed by Buyer do not and will not (a) conflict with, or (with or without the giving of notice or the passage of time or both) result in a breach of the terms, conditions or provisions of, (b) constitute a default under, (c) give any third party the right to accelerate any obligation under or (d) result in a violation of, the Articles of Incorporation or Bylaws, each as amended to date, of Buyer, any law, statute, rule, regulation, order, judgment or decree to which Buyer is a party. 5.4Material Statements.No representation or warranty of Buyer in this Agreement, nor any written statement, schedule or certificate furnished to Seller pursuant hereto contains or will contain any untrue statement of a material fact or omits or will omit to state any material fact necessary to make the statements contained herein or therein not misleading. SECTION 6 CONDITIONS TO CLOSING 6.1Conditions To Buyer’s Obligations.The obligations of Buyer under this Agreement are subject, at the sole option of Buyer, to the fulfillment of each of the following conditions as of the Closing: (a)Trust Monies.
